—Judgment unanimously affirmed with costs. Memorandum: Defendant’s child support obligation was properly calculated in accordance with the Child Support Standards Act (see, Domestic Relations Law § 240 [1-b]). The record supports the Hearing Officer’s determination that the best interests of the children would be served by awarding custody to plaintiff and granting specified visitation to defendant (see, Carr v Carr, 187 AD2d 408, 409).
We have examined defendant’s remaining contentions and find them to be lacking in merit. (Appeal from Judgment of Supreme Court, Queens County, Turret, J.H.O. — Divorce.) Present — Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.